NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 01/21/2022, with respect to claims 1-13 have been fully considered and are persuasive.  The rejection of claims 1-13 has been withdrawn and a notice of allowance is issued herein. 

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the limitations “in case that the shared band is determined to be not-occupied based on the second channel-sensing, transmitting the discovery burst through the second window of the discovery pattern of second duration wherein the discovery burst is not transmitted through the first window of the discovery pattern of second duration although the shared band is not-occupied during the first window of the discovery pattern of second duration” in combination with the remaining limitations of the claim is not found in any reasonable combination of the prior art, therefore, claim 1 is allowed.  
With respect to claim 2, the limitations “performing third channel-sensing with respect to the shared band to transmit the discovery burst through a first window of a discovery pattern of third duration including the first window to N-th window” and “in case that the shared band is determined to be not-occupied based on the third channel- sensing, transmitting the discovery burst through the first window of the discovery pattern of third duration” in combination with the remaining limitations of the claim is not found in any reasonable combination of the prior art, therefore, claim 2 is allowed.
With respect to claim 9, the limitations “monitoring a first window of a discovery pattern of third duration including the first window to N-th window to receive the discovery burst during the discovery pattern of third duration” in combination with the remaining limitations of the claim is not found in any reasonable combination of the prior art, therefore, claim 9 is allowed.
With respect to claim 11, the limitations “wherein a half frame indication value obtained from the discovery burst received during the first window of the discovery pattern of first duration is different from a half frame indication value obtained from the discovery burst received during the second window of the discovery pattern of second duration” in combination with the remaining limitations of the claim is not found in any reasonable combination of the prior art, therefore, claim 11 is allowed.
With respect to claim 12, the limitations “in case that the shared band is determined to be not-occupied based on the second channel-sensing, transmit the discovery burst through a second window of a discovery pattern of second duration including first window to N-th windows” and “wherein the discovery burst is transmitted through different windows in each of the discovery pattern of first duration and the discovery pattern of second duration” in combination with the remaining limitations of the claim is not found in any reasonable combination of the prior art, therefore, claim 12 is allowed.
Claims 3-8, 10, and 13 depend from an allowed base claim, therefore, claims 3-8, 10, and 13 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728. The examiner can normally be reached Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN P COX/Primary Examiner, Art Unit 2474